Citation Nr: 0843700	
Decision Date: 12/18/08    Archive Date: 12/23/08	

DOCKET NO.  07-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case is not ready for 
appellate review and must be remanded to the RO for 
additional development via the Appeals Management Center in 
Washington, DC.  


REMAND

The veteran claims entitlement to service connection for a 
low back disorder attributable to a motor vehicle accident 
which occurred during service in April 1967.  The service 
medical records do substantiate that the veteran was involved 
in a motor vehicle accident and the documentary evidence 
notes that he was driving his own car when he was "sideswiped 
by an oncoming car." 

The veteran was apparently hospitalized for observation at 
the 836th TAC (Tactical Air Command) Hospital, at MacDill Air 
Force Base (AFB), Florida.  There was no apparent attempt to 
obtain records of the actual hospitalization from MacDill 
AFB, and this must be accomplished on remand.  The medical 
records on file are from the veteran's unit of assignment in 
Jacksonville, Florida.  These records note multiple 
contusions and lacerations with a suspected renal trauma 
because of hematuria (blood in urine).  There was no 
complaints, findings, treatment or diagnosis for a low back 
injury.  

The veteran was apparently hospitalized for observation at 
MacDill AFB from 22 to 28 April 1967, and thereafter returned 
to his Navy unit in Jacksonville, Florida, where it was noted 
by both medical and legal personnel that injuries incurred in 
the motor vehicle accident were incurred in line of duty, and 
the veteran was then returned to full duty on 1 May 1967.  

The service medical records are, thereafter, entirely silent 
for any complaints, findings, treatment or diagnosis for a 
low back disability or symptoms.  It is also noteworthy that 
following the motor vehicle accident in April 1967, the 
service medical records document that the veteran was 
provided a full examination for UDT (underwater demolition 
team) in June 1967, for service as an air crewman aboard an 
aircraft carrier in November 1967, and then for separation in 
1970.  None of these examinations note low back disability or 
symptoms.  The first actual objective evidence of low back 
symptoms or disability arise well over 30 years after the 
veteran was separated from service.  

In testimony before the undersigned, the veteran reported 
beginning to seek treatment for his low back in 1975 or 1980 
at the VA facility at Bay Pines.  In his initial November 
2005 claim, he reported being treated at Bay Pines commencing 
in 1967.  The Bay Pines clinical records on file commence in 
2003, and while the RO noted this discrepancy in the June 
2007 Statement of the Case, there is no objective evidence on 
file which shows that the RO attempted a historical search 
for records at Bay Pines (and/or that such search produced no 
records for the times indicated), and this must be 
accomplished on remand.  

Also, the veteran reported having been treated at the VA 
Hospital in Gainesville, and the Clinic in Fort Myers, as 
well as Bay Pines.  It is unclear whether records from the VA 
Hospital in Gainesville and the clinic in Fort Myers have 
been collected for review (and/or that a search produced no 
records).  

Additionally, the veteran has reported receiving physical 
examinations for post-service employment with both Nabisco 
and Nestle in the years following service separation.  



For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to specifically identify any 
and all locations, private or VA, where 
he may have received treatment for low 
back symptoms at any time following his 
separation from service.  

He must be provided medical release forms 
which he should complete and return for 
physical examinations which were 
performed following service for 
employment with both Nabisco and Nestle.  

He should also be provided a medical 
release form for release of private 
records documenting low back surgery 
which he has indicated was privately 
performed in 2006 (all private records 
associated with that surgery, hospital 
and private physician(s)).  

The veteran has also indicated that he 
either pursued or successfully obtained 
workmen's compensation benefits for low 
back disability and the RO must take 
whatever action is necessary to obtain 
all records associated with such claim 
through the State of Florida, whether it 
resulted in an actual award or not.  If a 
release form is necessary for these 
records, such release should be provided 
to the veteran.  If not, the RO should 
directly contact the appropriate State 
agencies in Florida to obtain any and all 
records associated with a workmen's 
compensation claim and/or award for the 
veteran in the State of Florida.  

The RO should follow up and attempt to 
collect all available medical records for 
which the veteran returns properly 
completed medical release forms.  All 
evidence obtained should be added to the 
claims folder.  

2.  The service medical records only 
reflect treatment of the veteran by Navy 
military facilities.  However, from 22 to 
28 April 1967, the veteran was apparently 
hospitalized for observation at the 836th 
TAC Hospital, at MacDill AFB, Florida.  A 
military records specialist should 
process a request for production of these 
hospitalization records, either from NPRC 
or from the hospital at MacDill AFB, or 
both.  Documentary evidence 
substantiating this search must be 
included in the claims folder.  

Additionally, the veteran has indicated 
that he commenced receiving treatment at 
the VA facility at Bay Pines as early as 
1967, but also from 1975 through 1980.  
Although records presently on file from 
Bay Pines commence in 2003, there is no 
objective evidence on file showing that a 
search for earlier records was 
unsuccessful.  A search for all available 
records from 1967 forward for the veteran 
should be conducted with Bay Pines.  
Negative or positive results must be 
documented.  

Additionally, the veteran has reported 
receiving medical treatment with VA at 
the VA hospital in Gainesville and the VA 
clinic in Fort Myers.  Any records of the 
veteran's treatment at those separate VA 
facilities must also be collected and 
included in the claims folder for review.  
Negative or positive results must be 
documented.  

3.  After completing the above 
development, the RO should then review 
the evidence on file.  If, and only if, 
significant new and additional evidence 
is obtained objectively verifying a 
continuity of low back symptoms earlier 
than 2000 forward, then the RO should 
arrange to have the veteran again 
examined by a VA orthopedic doctor to 
include a review of the veteran's claims 
folder, including all additional evidence 
obtained pursuant to this remand.  The 
Board finds that the May 2006 VA 
examination presently on file is 
certainly adequate in light of the 
evidence presently on file, but a new 
examination may be warranted if 
significant earlier medical records are 
obtained objectively corroborating an 
earlier continuity of low back symptoms 
in the veteran.  

Any new examination must be accompanied 
by X-ray studies (and any other 
diagnostic studies the examining 
physician may find necessary or useful).  
In addition to providing a current 
clinical diagnosis of all low back 
findings, the VA physician must review 
the veteran's claims folder for the 
purpose of providing an opinion as to 
whether it is more, less, or equally 
likely that any current low back 
disability is attributable to a motor 
vehicle accident which occurred during 
service in April 1967, consistent with 
the veteran's claim.  A complete 
explanation of all reasons and bases for 
any opinion provided is essential.  

4.  Thereafter, the RO should again 
review all of the evidence on file and 
again address the veteran's claim.  If 
the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of VCAA compliance and the development 
requested in this remand.  They must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

